Exhibit 10.8

 

GlyEco-NFS Conditional Patent Assignment

 

CONDITIONAL PATENT ASSIGNMENT

 

This Conditional Patent Assignment (“Assignment”) is between GlyEco, Inc.
(“Assignor”), a corporation organized and existing under the laws of the State
of Nevada, and having a usual place of business at 1620 1st Ave. S, Nitro, WV
25143 and a mailing address at P.O. Box 387, Institute, WV 25112, and NFS
Leasing, Inc. (“Secured Party”), a corporation organized and existing under the
laws of the Commonwealth of Massachusetts, and having a usual place of business
at 900 Cummings Center, Suite 226-U, Beverly, Massachusetts 01915.

 

WHEREAS, the Assignor is the owner of the entire right, title, and interest in
certain intellectual property listed on Schedule A attached hereto (as may be
amended from time to time) (collectively “Patents”), subject to any prior
recorded liens.

 

WHEREAS, the Secured Party and the Assignor have entered into a certain Security
Agreement dated March 31, 2017 and amended by an Amended and Restated Security
Agreement dated February 7, 2018 and by an Amended and Restated Security
Agreement dated May 23, 2019 (“Amended Security Agreement”), granting the
Secured Party a first priority security interest in said Patents as collateral
to secure performance of the Grantor’s obligations under a certain Master
Equipment Lease dated March 31, 2017 and amended by an Amendment No. 1 dated
March 31, 2017 and by an Amendment No. 2 dated May 23, 2019 and the Equipment
Lease Schedules thereto.

 

WHEREAS, the Secured Party desires to conditionally acquire an interest in said
Patents in accordance with terms of the Amended Security Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Assignor has sold, assigned and transferred, and by
these presents does hereby sell, assign and transfer the Assignor’s entire
right, title and interest in and to the Patents and all reissues and extensions
thereof, including all claims, if any, which may have arisen for infringement of
the patents prior to the date of this Assignment, all said rights to be held and
enjoyed by the Secured Party for its own use and for the use of its successors,
assigns or other legal representatives, to the full end of the term for which
the Patents have been or will be granted, extended or reissued, as fully and
entirely as the same would have been held and enjoyed by the Assignor if this
Assignment and sale had not been made.

 

The Assignor further agrees that Assignor will, without demanding any further
consideration therefor, at the request but at the expense of the Secured Party,
do all lawful and just acts, including the execution and acknowledgment of
instruments, that may be or become necessary for obtaining, sustaining, or
reissuing the Patents, and for maintaining and perfecting Secured Party’s right
to the Patents.

 

AND, the Assignor does hereby authorize and request each Patent Office and the
Commissioner of Patents of the United States to issue such Letters Patent as
shall be granted upon said invention to the Secured Party, its successors,
assigns, and legal representatives.

 

AND, this Conditional Patent Assignment shall terminate if, as, and when the
Amended Security Agreement terminates and Secured Party, at Assignor’s request
and expense, shall take such actions and execute and deliver, and, if and as
applicable, file such documents as Assignor may reasonably request to reassign
the Patents covered by this Conditional Patent Assignment and terminate this
Conditional Patent Assignment.

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
under seal, as of the date set forth below.

 



Page 1 of 3

 

 

GlyEco-NFS Conditional Patent Assignment

 

GlyEco, Inc.

 

By: ____________________________________________________

 

Printed Name: ___________________________           Title: ____________________

                   (Duly Authorized)

 

Dated: _____________________

 



Page 2 of 3

 

 

GlyEco-NFS Conditional Patent Assignment

 

Schedule A

to

Conditional Patent Assignment

 

Listed U.S. Patent Assets

 

Application No.  Patent No.  Title 13/843,105  9,145,345  METHOD AND APPARATUS
FOR PROCESSING GLYCOL PCT/US2013/056747     METHOD AND APPARATUS FOR PROCESSING
GLYCOL

 

 

Page 3 of 3



 

